         Case 1:20-cv-08866-MKV Document 22 Filed 01/06/21 Page 1 of 1


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 E. ARMATA, INC.,                                                       DATE FILED: 1/6/2021

                            Plaintiff,
                                                                 20-cv-8866 (MKV)
                    -against-
                                                                       ORDER
 MCK PRODUCE, INC., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that all parties shall appear for a default judgment hearing on

January 21, 2021 at 2:00 PM. The hearing will be held by telephone. To join, dial 888-278-0296

and enter access code 5195844.

       IT IS FURTHER ORDERED that submissions in connection with the hearing shall be

filed by January 14, 2021. The parties are directed to consult the Default Judgment Procedure

set forth in the Court’s Individual Rules of Practice in Civil Cases. IT IS FURTHER ORDERED

that Plaintiff shall serve a copy of this Order on Defendants, and file proof of such service on

ECF, by January 11, 2021.

SO ORDERED.
                                                      _________________________________
Date: January 6, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
